It is discontinued. They took a distinction where a prohibition is awarded out of the Common Bench, or out of the King's Bench. No prohibition issues out of the Common Bench without a suggestion of record, and therefore it is the suit of the party. But if it is awarded without any suggestion of record, in such a case it is only a prohibitory commission. there is also this other difference, when a prohibition issues out of the King's Bench, if there be no other process, it is discontinued by the demise of the King. But if attachment issues and is returned, or the party appears and puts in bail, then it becomes *Page 712 
*the suit of the party and is not discontinued by the King's desire. But here there is no process, but only a prohibition awarded.
Athoe. A prohibition is a suit, for the party may be non suited.